NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



WILLIAM H. LOVETT, JR., D.V.M.,           )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-4672
                                          )
DEPARTMENT OF BUSINESS AND                )
PROFESSIONAL REGULATION,                  )
BOARD OF VETERINARY MEDICINE,             )
                                          )
              Appellee.                   )
                                          )

Opinion filed November 8, 2019.

Appeal from the Board of Veterinary
Medicine.

William H. Lovett, Jr., D.V.M., pro se.

Anthony Brian Coniglio of Department
of Business & Professional Regulation,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, VILLANTI, and LUCAS, JJ., Concur.